Citation Nr: 0504976	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain 
with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The issue of entitlement to service connection for 
lumbosacral strain with arthritis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1987 Board decision denied the appellant's claim of 
entitlement to service connection for lumbosacral strain with 
arthritis.

2.  Evidence received since the May 1987 Board decision is so 
significant that it must be considered to fairly decide the 
appellant's claim of entitlement to service connection for 
lumbosacral strain with arthritis.


CONCLUSIONS OF LAW

1.  The Board's May 1987 decision, denying entitlement to 
service connection for lumbosacral strain is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Certain items of evidence received since the May 1987 
Board decision are new and material, and the appellant's 
claim of entitlement to service connection for lumbosacral 
strain with arthritis has been reopened.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106- 
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated August 2002, the RO informed the 
veteran what information and evidence he would have to submit 
in order to reopen his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The August 2002 letter 
informed the veteran that the RO would try to help get such 
things as medical records, employment records, or records 
from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The August 
2002 letter told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
get, and asked the veteran to submit the enclosed VA Form 21- 
4142s, showing the dates and places where he had received 
treatment for the disabilities for which he was claiming.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the RO did not use those exact words in its 
letter, it did tell the veteran to send the information 
describing additional evidence or the evidence itself, and 
also to tell the RO about any additional information or 
evidence that he wanted the RO to try to get.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  New and material evidence

The appellant filed for service connection for lumbosacral 
strain in June 1986 and was denied by a June 1986 rating 
decision.  This denial was affirmed by a Board decision dated 
May 1987.  The appellant attempted to reopen his claim in 
July 2002 and by a rating decision dated October 2002, the RO 
found that the veteran had submitted new and material 
evidence to reopen his claim for service connection for 
lumbosacral strain.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It applies to the veteran's 
claim as he filed his claim in July 2002.  

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

By decision dated May 1987, the Board determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for lumbosacral 
strain.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 (2004).

The evidence of record at the time of the May 1987 Board 
decision consisted of the following:

The veteran's service medical records show that he was seen 
in October 1968 for complaints of low back pain and he was 
placed on light duty.  In February 1969, the veteran received 
multiple, superficial, shrapnel wounds of the left forearm, 
face and right scalp with perforation of the right tympanic 
membrane.  In August 1969, the veteran was treated for 
paraspinous muscle spasm.  The veteran's January 1970 
separation examination noted normal clinical evaluation of 
the spine, other musculoskeletal.  

A VA examination dated in April 1970 showed orthopedic 
examination to be negative.  The veteran could forward flex 
to the floor and squat easily.  There were not complaints, 
findings, or diagnosis of a back disorder.

At May and November 1984 VA examinations for his service-
connected disabilities.  He underwent examinations by ear, 
nose, and throat specialists.  The veteran had no complaints 
or findings of a back disability noted.

The evidence of record after the May 1987 Board decision 
consisted of the following:

Evidence from the VAMC Oklahoma City dated November 2001 to 
August 2002; medical records from Founders Memorial Clinic 
dated January 1981 to August 1997; and medical records from 
Saint Francis Hospital dated May 1989.  These records show 
complaints of low back pain in October 1983.  These records 
also show that the veteran underwent a right L4-5 disc 
excision in May 1989.  As these records show a current 
disability, they are pertinent to a major element required to 
establish service connection.  To fairly assess the evidence, 
the claim must be re-opened and reviewed on the basis of the 
entire record.  Accordingly, the claim is re-opened.


ORDER

New and material evidence has been presented regarding the 
claim of service connection for lumbosacral strain with 
arthritis, and the appeal is reopened.


REMAND

As noted in the discussion above, the veteran's claim of 
service connection for lumbosacral strain with arthritis was 
reopened on the basis that new and material evidence had been 
submitted.  The next step is to address the question of 
whether service connection is warranted.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

As noted above, the evidence shows that the veteran contends 
that he injured his back when he was blown from a foxhole 
while in service in Vietnam in 1969.  Service medical records 
show that he was treated once for complaints of back pain in 
October 1968, prior to the incident and once in August 1969 
after the incident for paraspinous muscle spasm.  Post 
service medical records show that the veteran has been 
diagnosed with lumbosacral strain.  Accordingly, the 
veteran's claim must be remanded for a VA examination to 
determine the etiology of any low back disability.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his low back disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  The examiner should state 
all diagnoses of all the veteran's 
current low back disorders.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disorder is the result of 
any disease or injury in service.  A 
complete rationale for the opinion must 
be provided.  

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


